UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6831



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JUAN FRANCISCO SORTO,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:96-cr-00251-JCC-2)


Submitted:     July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Francisco Sorto, Appellant Pro Se. Jonathan Leo Fahey, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Francisco Sorto appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2)(2000).          We have reviewed the record and find no

reversible    error.     Accordingly,         we   deny   Sorto’s   motion    for

appointment of counsel and affirm for the reasons stated by the

district court. See United States v. Sorto, No. 1:96-cr-00251-JCC-

2 (E.D. Va. May 7, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and     argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 2 -